Lewis, J.
The uncontradicted evidence being to the effect that the plaintiff’s mare, hitched to a dray, was' left standing'in a public street with the bridle-rein thrown loosely over a hitching-post; that, for some reason not disclosed by the record, the animal ran away in the direction of the railroad-track of the defendant company and dashed into the side of a moving train which was at the time passing over the railroad-crossing, and there being no evidence of any negligence on the part of the defendant’s employees in charge of the train, *134contributing to the damage, a verdict in favor of the plaintiff was contrary to law and the evidence and should have been set aside on motion for a new-trial. See Georgia Southern & Florida R. Co. v. Williams, 98 Ga. 253 ; Central of Georgia R. Co. v. Neidlinger, 110 Ga. 329.
Argued October 12,
Decided November 7, 1901.
Action for damages. Before Judge Harris. City court of Cartersville. April 15, 1901.
Payne & Tye and J. M. Neel, for plaintiff in error.
John T. Norris, contra.

Judgment reversed.


All the Justices concurring.